DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 18 each recite “a suction lance”.  The claims also each recite “a lance removal”.  It is unclear if the latter “a lance” is the same or different than the previously recited “suction lance”.
 Claims 2-10 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 12-17 depend from claim 11 and thus inherit the deficiencies thereof.
Claims 19-20 depend from claim 18 and thus inherit the deficiencies thereof.
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps from independent claim 11 are found in paragraph [0008] of the specification:
a control device designed and configured to determine a rate of change of the liquid level which is detected by said at least one level sensor;
the control device configured such that it detects a lance removal if the rate of change reaches or exceeds a predefined threshold. The threshold is set to a value which during normal operation is not reached.

It is unclear how the claimed steps of determining a rate of change of the liquid level detected by the level sensor OR detecting a lance removal if the rate of change of the detected liquid level reaches or exceeds a predefined threshold without the control device.
Claims 12-17 depend from claim 11 and thus inherit the deficiencies thereof.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 11 and 18 require a lance with a level sensor to detect a liquid level inside a container, a control device connected to a level sensor to determine the rate of change of the liquid level detected by the level sensor and to detect the lance’s removal if a rate of change of the liquid level reaches or exceeds a predetermined threshold.
U.S. Pat. 3,601,285 (Leger) is considered the closest prior art.  Lance discloses a liquid supply system comprising a suction lance (22) configured to be inserted into a liquid container (24) and at least one level sensor (50) fixed on said lance (22) and configured to detect a liquid level inside the liquid container (24), wherein a control device (column 5, lines 21-41) is connected to said level sensor (50) (particularly Figures 2, 3 and column 5, lines 21-41).
Leger is silent in regards to determining the rate of change of the liquid level detected by level sensor or detecting the lance removal if the rate of change reaches or exceeds a predefined threshold.  Such limitations are novel with respect to Leger and are unobvious barring hindsight analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754